Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please update the specification at page 1 to indicate that the patent application has issued as US patent 11,150,550.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 and 4, “the protective film” lacks antecedent basis. Please introduce it after “a multilayer film” and before “an absorber film” to place it in its proper place in the recited “following order” of claim 1
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Shoki et al. JP 2016-046370.
Shoki et al. JP 2016-046370 (machine translation attached to action in parent) teaches a substrate with a CrN conductive layer on the back and on the front, a Mo/Si reflective multilayer, a RuTi protective layer (3), a TaN layer (41), a CrON layer (42), which is coated with a resist and patterned. The TaN layer has a 12 at% nitrogen content [0059-0071, particularly 0067]. The TaN layer is coated with Xe and N2 gasses [0063]. Examples 5 uses a TaN layer which has a 23 at% N content [0084]. The TaN layer has a ratio of Ta:N or 1:0.05 to 1:0.3 with 1:0.1 to 1:0.2 being most preferred [0041].
One skilled in the art reading the reference would immediately envision the patterned mask blank which is used as a photomask in lithographic processing.
While the TaN layer is described in the reference as a phase shift layer, it has a composition within the 10-35 at% N range which is disclosed in the prepub of the instant specification as resulting the X ray diffraction pattern required by the claims (0053] and has a thickness within the ranges of 5-100 nm in the prepub of the instant disclosure at [0065-0066]. It inherently absorbs EUV radiation.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hanekawa 20170242330.
Hanekawa 20170242330 in example | teaches a substrate coated with a reflective Mo/Si multilayer, a Ru layer, a TaN layer formed by sputtering in 89% Kr and 11% N2, and a TaON layer. [0204-0219]. Example 2 teaches a substrate coated with a reflective Mo/Si multilayer, a Ru layer, a TaN layer formed by sputtering in 93% Kr and 7 % N2, and a TaON layer. [0222- 0225]. Example 5 teaches a substrate coated with a reflective Mo/Si multilayer, a Ru layer, a TaN layer formed by sputtering in 95% Kr and 5 % N2, and a TaON layer. [0222-0225]. The patterning of the absorber layer and the low reflection layer (TaON) to form the mask from the mask blank is taught at [0136-0137]
The sputtering gasses in example 1 are in the same proportion as inventive example 4 of the instant specification which has a 18.3 at% N content and a 0.07 at% Kr content.
The sputtering gasses in example 2 are in the same proportion as inventive example 2 of the instant specification which has a 14.6 at% N content and a 0.07 at% Kr content.
The sputtering gasses in example 5 are in the same proportion as inventive example | of the instant specification which has a 11.739 at% N content and a 0.07 at% Kr content.
One skilled in the art reading the reference would immediately envision the patterned mask blank which is used as a photomask in lithographic processing. The etch selectivity is inherently met for dry etching with a chlorine gas under some etch conditions on the basis of the protective Ru layer and TaN absorber layer composition being within the teachings of the instant specification.


Claims 1,2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by
Maeshige et al. 20140212794.
Maeshige et al. 20140212794 teaches a substrate with a Mo/Si reflective multilayer, A Ru protective layer, a 60nm TaN layer formed by sputtering Ta in 86% Ar and 14 % N2, which is surface oxidized to form a 2 nm TaON surface layer [0151-0182].

Claims 1,2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hosoya 20100266938.
Hosoya 20100266938 teaches in example 1,a substrate with a reflective Mo/Si multilayer, a Ru protective film, a CrNx buffer film, a TaBN film and a TaBO film, this was overcoated with a resist and patterned [0080-0098]. Example 2 is similar, but uses a TaN film with a 22% N content formed by sputtering in a Ar-10% N2 mixed gas [0099-0108]. Example 2 is anticipatory. The etch selectivity is inherently met for dry etching with a chlorine gas under some etch conditions on the basis of the protective Ru layer and TaN absorber layer composition being within the teachings of the instant specification.

10.	Claims 1,2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Ikebe et al. JP 2015-142083. 
Ikebe et al. JP 2015-142083 (machine translation in parent application) teaches in example 1, a substrate provided with a reflective Mo/Si multilayer, a Ru protective layer (14), a Ru oxide diffusion prevention layer (15),a TaN layer (161), a Ru layer (162) and a TaN etch mask (17), which has a composition of 12.5 at% N and a resist (18), which are then used to pattern the layers [0065-0080]. See figures include 5e which is processed as the comparative example 5 [0090-0093].

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11150550. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the recit3ed limitations of the instant claims appear in the claims of the patent, although they are grouped differently.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shoki et al. 20170263444 discusses the addition of nitrogen in the 10-30 at% range as resulting in microcrystalline structure which reduces surface roughness [0092]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 23, 2022